Title: To George Washington from the Mademoiselles Chavexult, 17 September 1785
From: Chavexult, —— (Mademoiselles)
To: Washington, George



Sir
17th Septr 1785.

Two French Ladies, who have always Admired your Virtues, find themselves, by an Unlucky accident, in great Distress, & we take the liberty of Addressing you, as to a feeling, & Compassionate Heart, (with the Same Confidence, that all the World

have[)]. Adieu. 3000 Ml. Livres in a Purse, will be of Great Service to us, we have the Honour to be with Respect Sir Your Hble & Obedt servt

Chavexult


My Adress is at Saulieu en Bourgonie, This is the third letter, we had the Honour to write you.

